DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 12/22/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 03/22/2022 has been entered.
This Office Action is in response to the Amendment filed on 03/22/2022. 
In the instant Amendment, claims 1, 17, 23 and 26 have been amended. Claims 2, 4-5, 7-15, 19, 21, 24-25 and 27-28 have been cancelled.
Claims 1, 3, 6, 16-18, 20, 22-23, 26 and 29-32 have been examined and are pending. 

 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17305610, filed on 05/24/2017.
Response to Amendment/ Argument
Applicant's amendment with respect to independent claims 1, 17, 23 and 26, filed on 03/22/2022, have been considered but are not persuasive. The previously cited references Thanou and Vaddadi discloses all the limitations as cited in independent claims 1 and 17. The combination of references Thanou and Yasuhisa and Philippe discloses all the limitations as cited in independent claims 23 and 26.

Regarding claims 1 and 17, Applicant argues that Thanou does not disclose segmenting a point cloud comprising a plurality of points into multiple clusters of points on the basis of spatial positions of the points in a 3D space and at least one other attribute of the points, the at least other attribute of a point comprising an information representative of a color and/or an information representative of a texture of the point as cited in claim 1. However, Examiner must respectfully disagree and submit that the Specification of the current application discloses segmenting a point cloud comprising a plurality of points into multiple clusters of points on the basis of spatial positions of the points in a 3D space and at least one other attribute of the points by using the color component in the weight or the similarity graph as in equation 1 in page 10 of the Specification. The Specification of the current application also discloses segmenting point cloud using octree method and other methods, and that the point cloud data is classified into several cluster, wherein the clustering may be performed by any prior art clustering method as in Page 9, lines 3-7. Hence, the octree can be used to segment the point cloud into clusters as admitted in the Specification. Thanou Page 1767, Right Col., Section III, Page 1768, Left Col., Section B, Fig. 4 discloses octree representation in predefined depth and voxelization. An octree is a tree structure with a predefined depth, where every branch node represents a certain cube volume in the 3D space, which is called a voxel. A voxel containing at least one sample from the 3D point cloud is said to be occupied. Initially, the 3D space is hierarchically partitioned into voxels whose total number depends on the number of 3D volume subdivisions, i.e., the depth of the resulting tree structure. Thanou Page 1771, Section D, 2nd para., Page 1773, Right Col., 1st para. discloses K-means clustering are used. Divides each octree in small blocks containing voxels. In each of these blocks, constructs a graph and computes the graph Fourier transform. Hence, segmenting a point cloud comprising plurality of points into multiple clusters of points on basis of spatial positions and feature of points in 3D space as in Fig. 4.
Thanou Page 1768, Section B discloses set of occupied voxels of the octree uses weighted graph G including W which is matrix of weights of edge connecting vertices to generate the graph G of set of points, hence segmenting point cloud through generating the graph. The weights capture the connectivity pattern of nearby occupied voxels, hence similarities of neighboring points. Wherein information about attribute of the nodes such as color and 3D positions are introduced in the weights of the graph as in Page 1769, Right column, first para., Page 1777, left column, second para.. Determining the weight is part of segmenting the point cloud as discussed in Thanou Section B above. Therefore, Thanou discloses that attributes such as color can be used in the weight of the similarity graph as disclosed by the Specification of the current application, hence segmenting a point cloud comprising a plurality of points into multiple clusters of points on the basis of spatial positions of the points in a 3D space and at least one other attribute of the points, the at least other attribute of a point comprising an information representative of a color and/or an information representative of a texture of the point.

In response to the Applicant’s argument that Vaddadi does not teaches segmenting into clusters of points, the fact that Vaddadi segments the points for a different purpose does not alter the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference.  In re Lintner, 173 USPQ 560. Even though Vaddadi discloses produces a segmented point cloud, which is a pruned version of the original 3D point cloud that contains only the points of the original 3D point cloud within the approximate 3D area of the target object. Vaddadi still teaches segmenting the points in the original 3D point cloud of a scene in an image into a desired object, hence cluster of points, separated from other objects in the original scene, i.e. other cluster of points. Therefore, Vaddadi still teaches segmenting into multiple clusters of points. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Thanou, and further incorporate segmenting a point cloud comprising a plurality of points into multiple clusters of points on the basis of spatial positions of the points in a 3D space and at least one other attribute of the points, the at least other attribute of a point comprising an information representative of a color and/or an information representative of a texture of the point, as taught by Vaddadi in [0045], [0051], to isolate object within scene with reduced complexity and increased efficiency (Vaddadi [0023]).


Regarding claims 23 and 26, Applicant argues that Thanou and Philippe do not disclose an identifier being representative of an inverse of a transform of plurality of graph Fourier transform as cited in amended claims 23 and 26 because Philippe doesn’t consider transforms adapted to point clouds. However, Examiner must respectfully disagree. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). In this case, Thanou already discloses graph Fourier transform for point cloud since Thanou Page 1768, Section B discloses that Graph Fourier Transform (GFT) is used which is defined through the eigenvectors of the graph Laplacian operator. The GFT of any graph signal and the inverse GFT is defined as in equations in section B, for useful representation of the point data. Thanou Page 1773, Left Col. further discloses divides each octree in small blocks containing voxels. In each of these blocks, constructs a graph and computes the graph Fourier transform. Hence, there are plurality of graph Fourier transforms generated that are corresponding to plurality of blocks. Thanou just does not explicitly disclose an identifier being representative of an inverse of a transform of plurality of graph Fourier transform. However, Philippe discloses that it is known in the art to use an identifier being representative of an inverse of a transform to be applied to the transform coefficients to signal the appropriate transform and inverse of transform for use as in Philippe [0106], [0217]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method having inverse of a transform of plurality of graph Fourier transform, as disclosed by Thanou and Yasuhisa, and further incorporate having an identifier being representative of an inverse of a transform to be applied to the transform coefficients, as taught by Philippe, wherein the transforms are graph Fourier transforms as in Thanou, to avoid systematic reporting and improve the quality of the image sequence encoded for a given bit rate (Philippe [0048]-[0051]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 17, 20 and 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thanou et al. (“Graph-based Compression of Dynamic 3D Point Cloud Sequences”) hereinafter Thanou, in view of Vaddadi et al. (US 2013/0293532) hereinafter Vaddadi.
Regarding claims 1 and 17, Thanou discloses a method, and a device comprising electronic circuitry (Thanou Page 1772, Left Col., 2nd para.: decoder or encoder) adapted for: 
segmenting a point cloud comprising a plurality of points into multiple clusters of points on the basis of spatial positions of the points in a 3D space and at least one other attribute of the points, the at least other attribute of a point comprising an information representative of a color and/or an information representative of a texture of the point (Thanou Page 1767, Right Col., Section III, Page 1768, Left Col., Section B, Fig. 4: octree representation in predefined depth and voxelization. An octree is a tree structure with a predefined depth, where every branch node represents a certain cube volume in the 3D space, which is called a voxel. A voxel containing at least one sample from the 3D point cloud is said to be occupied. Initially, the 3D space is hierarchically partitioned into voxels whose total number depends on the number of 3D volume subdivisions, i.e., the depth of the resulting tree structure. Set of occupied voxels of the octree uses weighted graph G including W which is matrix of weights of edge connecting vertices to generate the graph G of set of points, hence segmenting point cloud, hence segmenting the point cloud. The weights captures the connectivity pattern of nearby occupied voxels, hence similarities of neighboring points; Page 1771, Section D, 2nd para., Page 1773, Right Col., 1st para.: K-means clustering are used. Divides each octree in small blocks containing voxels. In each of these blocks, constructs a graph and computes the graph Fourier transform. Hence segmenting a point cloud comprising plurality of points into multiple clusters of points on basis of spatial positions and feature of points in 3D space as in Fig. 4; Page 1768, Section B, Page 1769, Left Col. 2nd and 4th para. Right Col. 1st para.: features including geometry and color component is used. Information about attribute of the nodes such as color and 3D positions are introduced in the weights of the graph; Page 1767, first para.: the mapping of the 3D mesh can use the geometry and texture information);
obtaining a graph-based representation of each cluster of points, said graph-based representation having a plurality of vertices and at least one edge connecting two vertices, an edge comprising an indicator capturing similarities of multiple attributes of two neighboring points of a cluster (Thanou Page 1767-1768, Section III, Fig. 4: graph-based representation of 3D point clouds having plurality of vertices and edge connecting two vertices i and j. Original point cloud as in (a) is seen to be segmented into different depth 1 and depth 2 as in (b) and (c)  in Figs. 4-5. Weights captures the connectivity pattern of nearby occupied voxels, hence similarities of neighboring points, and attributes such as color components are considered; Page 1769, Right Col., 3rd Para.: measure similarity between vertices); and
 encoding transform coefficients associated with clusters of points obtained using at least one indicator (Thanou Page 1772, Left Col., second para., Page 1773, Left Col., first para.: entropy coding transform coefficients; Page 1777, Left Col., Second para.: differentially encode both the geometry and the color attribute).
Thanou broadly discloses segmenting a point cloud on the basis of at least one other attribute of the points, the at least other attribute of a point comprising an information representative of a color and/or an information representative of a texture of the point as discussed above (Thanou Page 1768, Section B: set of occupied voxels of the octree uses weighted graph G including W which is matrix of weights of edge connecting vertices to generate the graph G of set of points, hence segmenting point cloud. The weights captures the connectivity pattern of nearby occupied voxels, hence similarities of neighboring points, wherein information about attribute of the nodes such as color and 3D positions are introduced in the weights of the graph as in Page 1769, Right column, first para., Page 1777, left column, second para.). 
	Furthermore, Vaddadi discloses segmenting a point cloud comprising a plurality of points into multiple clusters of points on the basis of spatial positions of the points in a 3D space and at least one other attribute of the points, the at least other attribute of a point comprising an information representative of a color and/or an information representative of a texture of the point (Vaddadi [0045]: other properties of the 3D points such as color, texture, etc. can be utilized by the point cloud segmenter 206 in weighting the points of the 3D point cloud; [0051]: a segmented point cloud is generated by the point cloud segmenter. Segmentation techniques that can be utilized included those based on triangular, color or texture regularization).
Thanou and Vaddadi are analogous art because they are from the same field of endeavor of point cloud image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Thanou, and further incorporate segmenting a point cloud comprising a plurality of points into multiple clusters of points on the basis of spatial positions of the points in a 3D space and at least one other attribute of the points, the at least other attribute of a point comprising an information representative of a color and/or an information representative of a texture of the point, as taught by Vaddadi, to isolate object within scene with reduced complexity and increased efficiency (Vaddadi [0023]).


Regarding claim 29, Thanou and Vaddadi disclose a -non-transitory computer readable storage medium having program code instructions stored thereon which are executable by a processor to cause the processor to implement the method (Thanou Page 1772, Left Col., 2nd para.: decoder or encoder) according to claim 1 as discussed in claim 1 above.

15 Regarding claims 6 and 20, Thanou and Vaddadi disclose all the limitations of claims 1 and 17, respectively, and are analyzed as previously discussed with respect to that claim.
Thanou further discloses wherein the transform coefficients are transform coefficients of a Graph Fourier Transform (Thanou Page 1768, Section III, Left Col., last para.: Graph Fourier Transform is used).


Claims 3 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thanou et al. (“Graph-based Compression of Dynamic 3D Point Cloud Sequences”) hereinafter Thanou, in view of Vaddadi et al. (US 2013/0293532) hereinafter Vaddadi, further in view of Philippe (US 2018/0199037).
15 Regarding claims 3 and 18, Thanou and Vaddadi disclose all the limitations of claims 1 and 17, respectively, and are analyzed as previously discussed with respect to that claim.
Thanou further discloses for at least one cluster, the method further comprises transmitting the encoded transform coefficients (Thanou Page 1772, Left Col., second para.: the transform coefficients are entropy encoded and sent to a decoder).
Thanou does not explicitly discloses transmitting identifiers of the clusters representative of the transforms applied to the transform coefficients.
However, Philippe discloses transmitting identifiers of the clusters representative of the transforms applied to the transform coefficients (Philippe [0145], [0201], [0225]: identifiers of the transforms are used and reported).
Thanou and Vaddadi and Philippe are analogous art because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Thanou and Vaddadi, and further incorporate transforming identifiers of the clusters representative of the transforms applied to the transform coefficients, as taught by Philippe, to avoid systematic reporting and improve the quality of the image sequence encoded for a given bit rate (Philippe [0048]-[0051]).

Claims 23, 26 and 30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thanou et al. (“Graph-based Compression of Dynamic 3D Point Cloud Sequences”) hereinafter Thanou, in view of Yasuhisa (JP 201025634), further in view of Philippe (US 2018/0199037).
Regarding claims 23 and 26, Thanou discloses a method and a device for reconstructing a point cloud (Thanou Page 1772, Left Col., 2nd para.: decoder or encoder) comprising electronic circuitry adapted for: 
receiving data including transform coefficients associated with clusters of points (Thanou Page 1767, Right Col., Section III, Page 1768, Left Col., Fig. 4: octree representation in predefined depth and voxelization with cluster of points as in Fig. 4. An octree is a tree structure with a predefined depth, where every branch node represents a certain cube volume in the 3D space, which is called a voxel. A voxel containing at least one sample from the 3D point cloud is said to be occupied. Initially, the 3D space is hierarchically partitioned into voxels whose total number depends on the number of 3D volume subdivisions, i.e., the depth of the resulting tree structure; Page 1771, Section D, 2nd para., Page 1773, Right Col., 1st para.: K-means clustering are used, dividing the space and the octree into small blocks. Hence segmenting a point cloud comprising plurality of points into multiple clusters of points on basis of spatial positions and feature of points in 3D space as in Fig. 4; Page 1772, Left Col., second para.: the transform coefficients are entropy encoded and sent to a decoder; Page 1769, Section B: determine the similarity between vertices which is matching score, i.e. identifier, between two nodes as the Mahalanobis distance between the corresponding feature vectors. P is a matrix that characterizes the relationships between the geometry and color feature components); an inverse of a transform of plurality of graph Fourier transform to be applied to the transform coefficients (Thanou Page 1768, Section B: Graph Fourier Transform (GFT) is used which is defined through the eigenvectors of the graph Laplacian operator. The GFT of any graph signal and the inverse GFT is defined as in equations in section B, for useful representation of the point data; Page 1773, Left Col.: divides each octree in small blocks containing voxels. In each of these blocks, constructs a graph and computes the graph Fourier transform. Hence, there are plurality of graph Fourier transforms generated that are corresponding to plurality of blocks)
decoding the received transform coefficients associated with each cluster of points (Thanou Page 1772, Left Col., 2nd para.: the transform coefficients are entropy encoded and sent to a decoder. The decoder performs the reverse operations to obtain decoded data); and 
reconstructing the spatial positions in a 3D space of points of the clusters and at least one attribute of said points from the decoded transform coefficients, the at least other attribute of a point comprising an information representative of a color and/or an information representative of a texture of the point (Thanou Page 1772, Left Col., 2nd and 3rd para.: the decoder perform reverse operation to determine 3D positions of points in a frame. The geometry is reconstructed as also in Page 1777, left col.; Page 1768, Section B, Page 1769, Left Col. 2nd and 4th para. Right Col. 1st para.: features including geometry and color component is used; Page 1767, first para.: the mapping of the 3D mesh can use the geometry and texture information).  

Thanou does not explicitly disclose identifiers of multiple clusters of points of a point cloud; one feature of said points from identifiers of clusters of points.
However, Yasuhisa discloses identifiers of multiple clusters of points of a point cloud; one feature of said points from identifiers of clusters of points (Yasuhisa [0018], [0032], [0043], [0016]: create cluster index to add a representative value to each cluster to identify the cluster and associate attributes or features with each cluster for image search).  
Thanou and Yasuhisa are analogous art because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Thanou, and further incorporate having identifiers of multiple clusters of points of a point cloud, and at least one feature of said points that can be reconstructed from identifiers of clusters of points, as taught by Yasuhisa, to quickly identify the cluster and its associate features or attributes (Yasuhisa [0043]).

Thanou does not explicitly disclose an identifier being representative of an inverse of a transform of plurality of graph Fourier transform.
However, Philippe discloses an identifier being representative of an inverse of a transform to be applied to the transform coefficients (Philippe [0106], [0217]:  identifier of inverse transform is used).
Thanou and Yasuhisa and Philippe are analogous art because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method having inverse of a transform of plurality of graph Fourier transform, as disclosed by Thanou and Yasuhisa, and further incorporate having an identifier being representative of an inverse of a transform to be applied to the transform coefficients, as taught by Philippe, wherein the transforms are graph Fourier transforms as in Thanou, to avoid systematic reporting and improve the quality of the image sequence encoded for a given bit rate (Philippe [0048]-[0051]).

Regarding claim 30, Thanou and Yasuhisa and Philippe disclose a -non-transitory computer readable storage medium having program code instructions stored thereon which are executable by a processor to cause the processor to implement the method (Thanou Page 1772, Left Col., 2nd para.: decoder or encoder) according to claim 23 as discussed in claim 23 above.

Allowable Subject Matter
Claims 16, 22 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 16 and 22, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the limitation wherein an indicator of an edge connecting two vertices Pi and Pj is a weight wi,j defined by: 
    PNG
    media_image1.png
    50
    244
    media_image1.png
    Greyscale
 where gi and gj are vectors representing, respectively, spatial position of points Pi and Pj, and             
                
                    
                        c
                    
                    
                        i
                    
                
            
         and             
                
                    
                        c
                    
                    
                        j
                    
                
            
         are vectors representing, respectively, another feature of points Pi and Pj and σ is a parameter used to control the weight value.

Claims 32-33 are objected because they depend on objected claims 16 and 22, respectively, as set forth above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (U.S 2015/0003723 A1) discloses segmenting and clustering point cloud as in [0088].
Qiu et al. (U.S 2014/0192050 A1) discloses segmented three-dimensional point cloud as in [0089].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486